
	

113 HR 459 IH: STEM Visa Act of 2013
U.S. House of Representatives
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 459
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2013
			Mr. Issa introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to promote
		  innovation, investment, and research in the United States, to eliminate the
		  diversity immigrant program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 STEM Visa Act of
			 2013.
		2.Immigrant visas
			 for certain advanced STEM graduates
			(a)Worldwide level
			 of immigrationSection 201(d)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1151(d)(2)) is amended by adding at the end the
			 following:
				
					(D)(i)In addition to the
				increase provided under subparagraph (C), the number computed under this
				paragraph for fiscal year 2015 and subsequent fiscal years shall be further
				increased by the number specified in clause (ii), to be used in accordance with
				paragraphs (6) and (7) of section 203(b), except that—
							(I)immigrant visa numbers made available
				under this subparagraph but not required for the classes specified in
				paragraphs (6) and (7) of section 203(b) shall not be counted for purposes of
				subsection (c)(3)(C); and
							(II)for purposes of paragraphs (1)
				through (5) of section 203(b), the increase under this subparagraph shall not
				be counted for purposes of computing any percentage of the worldwide level
				under this subsection.
							(ii)The number specified in this clause
				is 55,000, reduced for any fiscal year by the number by which the number of
				visas under section 201(e) would have been reduced in that year pursuant to
				section 203(d) of the Nicaraguan Adjustment and Central American Relief Act (8
				U.S.C. 1151 note) if section 201(e) had not been repealed by section 3 of the
				STEM Visa Act of 2013.
						(iii)Immigrant visa numbers made
				available under this subparagraph for fiscal year 2015, but not used for the
				classes specified in paragraphs (6) and (7) of section 203(b) in such year, may
				be made available in subsequent years as if they were included in the number
				specified in clause (ii) only to the extent of the cumulative number of
				petitions under section 204(a)(1)(F), and applications for a labor
				certification under section 212(a)(5)(A), filed in fiscal year 2015 with
				respect to aliens seeking a visa under paragraph (6) or (7) of section 203(b)
				up to, but not exceeding, the number specified in clause (ii) for such year.
				Such immigrant visa numbers may only be made available in fiscal years after
				fiscal year 2015 in connection with a petition under section 204(a)(1)(F), or
				an application for a labor certification under section 212(a)(5)(A), that was
				filed in fiscal year 2015.
						(iv)Immigrant visa numbers made
				available under this subparagraph for fiscal year 2016, but not used for the
				classes specified in paragraphs (6) and (7) of section 203(b) during such year,
				may be made available in subsequent years as if they were included in the
				number specified in clause (ii) only to the extent of the cumulative number of
				petitions under section 204(a)(1)(F), and applications for a labor
				certification under section 212(a)(5)(A), filed in fiscal year 2015 with
				respect to aliens seeking a visa under paragraph (6) or (7) of section 203(b)
				up to, but not exceeding, the number specified in clause (ii) for such year.
				Such immigrant visa numbers may only be made available in fiscal years after
				fiscal year 2016 in connection with a petition under section 204(a)(1)(F), or
				an application for a labor certification under section 212(a)(5)(A), that was
				filed in fiscal year 2016.
						(v)Immigrant visa numbers made available
				under this subparagraph for fiscal year 2017, but not used for the classes
				specified in paragraphs (6) and (7) of section 203(b) in such year, may be made
				available in subsequent years as if they were included in the number specified
				in clause (ii), but only—
							(I)to the extent of the cumulative number
				of petitions under section 204(a)(1)(F), and applications for a labor
				certification under section 212(a)(5)(A), filed in fiscal year 2017 with
				respect to aliens seeking a visa under paragraph (6) or (7) of section 203(b)
				up to, but not exceeding, the number specified in clause (ii) for such
				year;
							(II)if the immigrant visa numbers used
				under this subparagraph for fiscal year 2016 with respect to aliens seeking a
				visa under paragraph (6) or (7) of section 203(b) were less than the number
				specified in clause (ii) for such year; and
							(III)if the processing standards set
				forth in sections 204(a)(1)(F)(ii) and 212(a)(5)(A)(vi) were not met in fiscal
				year 2017.
							Such
				immigrant visa numbers may only be made available in fiscal years after fiscal
				year 2017 in connection with a petition under section 204(a)(1)(F), or an
				application for a labor certification under section 212(a)(5)(A), that was
				filed in fiscal year 2016.(vi)Immigrant visa numbers made
				available under this subparagraph for fiscal year 2017, but not used for the
				classes specified in paragraphs (6) and (7) of section 203(b) in such year, may
				be made available in subsequent years as if they were included in the number
				specified in clause (ii), but only—
							(I)to the extent of the cumulative number
				of petitions under section 204(a)(1)(F), and applications for a labor
				certification under section 212(a)(5)(A), filed in fiscal year 2017 with
				respect to aliens seeking a visa under paragraph (6) or (7) of section 203(b)
				up to, but not exceeding, the number specified in clause (ii) for such
				year;
							(II)if the immigrant visa numbers used
				under this subparagraph for fiscal year 2016 with respect to aliens seeking a
				visa under paragraph (6) or (7) of section 203(b) were less than the number
				specified in clause (ii) for such year; and
							(III)if the processing standards set
				forth in sections 204(a)(1)(F)(ii) and 212(a)(5)(A)(vi) were not met in fiscal
				year 2018.
							Such
				immigrant visa numbers may only be made available in fiscal years after fiscal
				year 2017 in connection with a petition under section 204(a)(1)(F), or an
				application for a labor certification under section 212(a)(5)(A), that was
				filed in fiscal year
				2018..
			(b)Numerical
			 limitation to any single foreign stateSection 202(a)(5)(A) of
			 such Act (8 U.S.C. 1152(a)(5)(A)) is amended by striking or (5)
			 and inserting (5), (6), or (7).
			(c)Preference
			 allocation for employment-Based immigrantsSection 203(b) of such
			 Act (8 U.S.C. 1153(b)) is amended—
				(1)by redesignating
			 paragraph (6) as paragraph (8); and
				(2)by inserting after
			 paragraph (5) the following:
					
						(6)Aliens holding
				doctorate degrees from u.s. doctoral institutions of higher education in
				science, technology, engineering, or mathematics
							(A)In
				generalVisas shall be made available, in a number not to exceed
				the number specified in section 201(d)(2)(D)(ii), to qualified immigrants
				who—
								(i)hold a doctorate
				degree in a field of science, technology, engineering, or mathematics from a
				United States doctoral institution of higher education; and
								(ii)have taken all
				doctoral courses in a field of science, technology, engineering, or
				mathematics, including all courses taken by correspondence (including courses
				offered by telecommunications) or by distance education, while physically
				present in the United States.
								(B)DefinitionsFor
				purposes of this paragraph, paragraph (7), and sections 101(a)(15)(F)(i)(I) and
				212(a)(5)(A)(iii)(III):
								(i)The term
				distance education has the meaning given such term in section
				103 of the Higher Education Act of 1965 (20 U.S.C. 1003).
								(ii)The term
				field of science, technology, engineering, or mathematics means
				a field included in the Department of Education’s Classification of
				Instructional Programs taxonomy within the summary groups of computer and
				information sciences and support services, engineering, mathematics and
				statistics, and physical sciences.
								(iii)The term
				United States doctoral institution of higher education means an
				institution that—
									(I)is described in
				section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)) or is a
				proprietary institution of higher education (as defined in section 102(b) of
				such Act (20 U.S.C. 1002(b)));
									(II)was classified by
				the Carnegie Foundation for the Advancement of Teaching on January 1, 2012, as
				a doctorate-granting university with a very high or high level of research
				activity or classified by the National Science Foundation after the date of
				enactment of this paragraph, pursuant to an application by the institution, as
				having equivalent research activity to those institutions that had been
				classified by the Carnegie Foundation as being doctorate-granting universities
				with a very high or high level of research activity;
									(III)is accredited by
				an accrediting body that is itself accredited either by the Department of
				Education or by the Council for Higher Education Accreditation.
									(C)Labor
				certification required
								(i)In
				generalSubject to clause (ii), the Secretary of Homeland
				Security may not approve a petition filed for classification of an alien under
				subparagraph (A) unless the Secretary of Homeland Security is in receipt of a
				determination made by the Secretary of Labor pursuant to the provisions of
				section 212(a)(5)(A), except that the Secretary of Homeland Security may, when
				the Secretary deems it to be in the national interest, waive this
				requirement.
								(ii)Requirement
				deemed satisfiedThe requirement of clause (i) shall be deemed
				satisfied with respect to an employer and an alien in a case in which a
				certification made under section 212(a)(5)(A)(i) has already been obtained with
				respect to the alien by that employer.
								(7)Aliens holding
				master’s degrees from u.s. doctoral institutions of higher education in
				science, technology, engineering, or mathematics
							(A)In
				generalAny visas not required for the class specified in
				paragraph (6) shall be made available to the class of aliens who—
								(i)hold a master’s
				degree in a field of science, technology, engineering, or mathematics from a
				United States doctoral institution of higher education that was either part of
				a master’s program that required at least 2 years of enrollment or part of a
				5-year combined baccalaureate-master’s degree program in such field;
								(ii)have taken all
				master’s degree courses in a field of science, technology, engineering, or
				mathematics, including all courses taken by correspondence (including courses
				offered by telecommunications) or by distance education, while physically
				present in the United States.
								(B)Labor
				certification required
								(i)In
				generalSubject to clause (ii), the Secretary of Homeland
				Security may not approve a petition filed for classification of an alien under
				subparagraph (A) unless the Secretary of Homeland Security is in receipt of a
				determination made by the Secretary of Labor pursuant to the provisions of
				section 212(a)(5)(A), except that the Secretary of Homeland Security may, when
				the Secretary deems it to be in the national interest, waive this
				requirement.
								(ii)Requirement
				deemed satisfiedThe requirement of clause (i) shall be deemed
				satisfied with respect to an employer and an alien in a case in which a
				certification made under section 212(a)(5)(A)(i) has already been obtained with
				respect to the alien by that employer.
								(C)DefinitionsThe
				definitions in paragraph (6)(B) shall apply for purposes of this
				paragraph.
							.
				(d)Procedure for
			 granting immigrant statusSection 204(a)(1)(F) of such Act (8
			 U.S.C. 1154(a)(1)(F)) is amended—
				(1)by striking
			 (F) and inserting (F)(i);
				(2)by striking
			 or 203(b)(3) and inserting 203(b)(3), 203(b)(6), or
			 203(b)(7);
				(3)by striking
			 Attorney General and inserting Secretary of Homeland
			 Security; and
				(4)by adding at the
			 end the following:
					
						(ii)The following processing standards
				shall apply with respect to petitions under clause (i) relating to alien
				beneficiaries qualifying under paragraph (6) or (7) of section 203(b):
							(I)The Secretary of Homeland Security shall
				adjudicate such petitions not later than 60 days after the date on which the
				petition is filed. In the event that additional information or documentation is
				requested by the Secretary during such 60-day period, the Secretary shall
				adjudicate the petition not later than 30 days after the date on which such
				information or documentation is received.
							(II)The petitioner shall be notified in
				writing within 30 days of the date of filing if the petition does not meet the
				standards for approval. If the petition does not meet such standards, the
				notice shall include the reasons therefore and the Secretary shall provide an
				opportunity for the prompt resubmission of a modified
				petition.
							.
				(e)Labor
			 certification and qualification for certain immigrantsSection
			 212(a)(5) of such Act (8 U.S.C. 1182(a)(5)) is amended—
				(1)in subparagraph
			 (A)—
					(A)in clause
			 (ii)—
						(i)in
			 subclause (I), by striking , or at the end and inserting a
			 semicolon;
						(ii)in
			 subclause (II), by striking the period at the end and inserting ;
			 or; and
						(iii)by
			 adding at the end the following:
							
								(III)holds a
				doctorate degree in a field of science, technology, engineering, or mathematics
				from a United States doctoral institution of higher education (as defined in
				section
				203(b)(6)(B)(iii)).
								;
						(B)by redesignating
			 clauses (ii) through (iv) as clauses (iii) through (v), respectively;
					(C)by inserting after
			 clause (i) the following:
						
							(ii)Job
				order
								(I)In
				generalAn employer who files an application under clause (i)
				shall submit a job order for the labor the alien seeks to perform to the State
				workforce agency in the State in which the alien seeks to perform the labor.
				The State workforce agency shall post the job order on its official agency
				website for a minimum of 30 days and not later than 3 days after receipt using
				the employment statistics system authorized under section 15 of the
				Wagner-Peyser Act (29 U.S.C. 49 et seq.).
								(II)LinksThe
				Secretary of Labor shall include links to the official websites of all State
				workforce agencies on a single webpage of the official website of the
				Department of Labor.
								;
				and
					(D)by adding at the
			 end the following:
						
							(vi)Processing
				standards for alien beneficiaries qualifying under paragraphs (6) and (7) of
				section 203(b)The following
				processing standards shall apply with respect to applications under clause (i)
				relating to alien beneficiaries qualifying under paragraph (6) or (7) of
				section 203(b):
								(I)The Secretary of
				Labor shall adjudicate such applications not later than 180 days after the date
				on which the application is filed. In the event that additional information or
				documentation is requested by the Secretary during such 180-day period, the
				Secretary shall adjudicate the application not later than 60 days after the
				date on which such information or documentation is received.
								(II)The applicant
				shall be notified in writing within 60 days of the date of filing if the
				application does not meet the standards for approval. If the application does
				not meet such standards, the notice shall include the reasons therefore and the
				Secretary shall provide an opportunity for the prompt resubmission of a
				modified application.
								;
				and
					(2)in subparagraph
			 (D), by striking (2) or (3) and inserting (2), (3), (6),
			 or (7).
				(f)GAO
			 studyNot later than June 30, 2018, the Comptroller General of
			 the United States shall provide to the Congress the results of a study on the
			 use by the National Science Foundation of the classification authority provided
			 under section 203(b)(6)(B)(iii)(II) of the Immigration and Nationality Act (8
			 U.S.C. 1153(b)(6)(B)(iii)(II)), as added by this section.
			(g)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2014, and shall apply with respect to fiscal years beginning on or
			 after such date. Nothing in the preceding sentence shall be construed to
			 prohibit the Secretary of Homeland Security from accepting before such date
			 petitions under section 204(a)(1)(F) of the Immigration and Nationality Act (8
			 U.S.C. 1154(a)(1)(F)) relating to alien beneficiaries qualifying under
			 paragraph (6) or (7) of section 203(b) of such Act (8 U.S.C. 1153(b)) (as added
			 by this section).
			3.Elimination of
			 diversity immigrant program
			(a)Worldwide level
			 of diversity immigrantsSection 201 of the Immigration and
			 Nationality Act (8 U.S.C. 1151) is amended—
				(1)in subsection
			 (a)—
					(A)by inserting
			 and at the end of paragraph (1);
					(B)by striking
			 ; and at the end of paragraph (2) and inserting a period;
			 and
					(C)by striking
			 paragraph (3); and
					(2)by striking
			 subsection (e).
				(b)Allocation of
			 diversity immigrant visasSection 203 of such Act (8 U.S.C. 1153)
			 is amended—
				(1)by striking
			 subsection (c);
				(2)in subsection (d),
			 by striking (a), (b), or (c), and inserting (a) or
			 (b),;
				(3)in subsection (e),
			 by striking paragraph (2) and redesignating paragraph (3) as paragraph
			 (2);
				(4)in subsection (f),
			 by striking (a), (b), or (c) and inserting (a) or
			 (b); and
				(5)in subsection (g),
			 by striking (a), (b), and (c) and inserting (a) and
			 (b).
				(c)Procedure for
			 granting immigrant statusSection 204 of such Act (8 U.S.C. 1154)
			 is amended—
				(1)by striking
			 subsection (a)(1)(I); and
				(2)in subsection (e),
			 by striking (a), (b), or (c) and inserting (a) or
			 (b).
				(d)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2014, and shall apply with respect to fiscal years beginning on or
			 after such date.
			4.Permanent
			 priority dates
			(a)In
			 generalSection 203 of the Immigration and Nationality Act (8
			 U.S.C. 1153) is amended by adding at the end the following:
				
					(i)Permanent
				priority dates
						(1)In
				generalSubject to subsection (h)(3) and paragraph (2), the
				priority date for any employment-based petition shall be the date of filing of
				the petition with the Secretary of Homeland Security (or the Secretary of
				State, if applicable), unless the filing of the petition was preceded by the
				filing of a labor certification with the Secretary of Labor, in which case that
				date shall constitute the priority date.
						(2)Subsequent
				employment-based petitionsSubject to subsection (h)(3), an alien
				who is the beneficiary of any employment-based petition that was approvable
				when filed (including self-petitioners) shall retain the priority date assigned
				with respect to that petition in the consideration of any subsequently filed
				employment-based petition (including
				self-petitions).
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 October 1, 2014, and shall apply to aliens who are a beneficiary of a
			 classification petition pending on or after such date.
			5.Student visa
			 reform
			(a)In
			 generalSection 101(a)(15)(F) of the Immigration and Nationality
			 Act (8 U.S.C. 1101(a)(15)(F)) is amended to read as follows:
				
					(F)an alien—
						(i)who—
							(I)is a bona fide student qualified to
				pursue a full course of study in a field of science, technology, engineering,
				or mathematics (as defined in section 203(b)(6)(B)(ii)) leading to a bachelors
				or graduate degree and who seeks to enter the United States for the purpose of
				pursuing such a course of study consistent with section 214(m) at an
				institution of higher education (as described in section 101(a) of the Higher
				Education Act of 1965 (20 U.S.C. 1001(a))) or a proprietary institution of
				higher education (as defined in section 102(b) of such Act (20 U.S.C. 1002(b)))
				in the United States, particularly designated by the alien and approved by the
				Secretary of Homeland Security, after consultation with the Secretary of
				Education, which institution shall have agreed to report to the Secretary of
				Homeland Security the termination of attendance of each nonimmigrant student,
				and if any such institution fails to make reports promptly the approval shall
				be withdrawn; or
							(II)is engaged in temporary employment for
				optional practical training related to such alien’s area of study following
				completion of the course of study described in subclause (I);
							(ii)who has a residence in a foreign
				country which the alien has no intention of abandoning, who is a bona fide
				student qualified to pursue a full course of study, and who seeks to enter the
				United States temporarily and solely for the purpose of pursuing such a course
				of study consistent with section 214(m) at an established college, university,
				seminary, conservatory, academic high school, elementary school, or other
				academic institution or in a language training program in the United States,
				particularly designated by the alien and approved by the Secretary of Homeland
				Security, after consultation with the Secretary of Education, which institution
				of learning or place of study shall have agreed to report to the Secretary of
				Homeland Security the termination of attendance of each nonimmigrant student,
				and if any such institution of learning or place of study fails to make reports
				promptly the approval shall be withdrawn;
						(iii)who is the spouse or minor child
				of an alien described in clause (i) or (ii) if accompanying or following to
				join such an alien; or
						(iv)who is a national of Canada or
				Mexico, who maintains actual residence and place of abode in the country of
				nationality, who is described in clause (i) or (ii) except that the alien’s
				qualifications for and actual course of study may be full or part-time, and who
				commutes to the United States institution or place of study from Canada or
				Mexico.
						.
			(b)AdmissionSection
			 214(b) of the Immigration and Nationality Act (8 U.S.C. 1184(b)) is amended by
			 inserting (F)(i), before (L) or (V).
			(c)Conforming
			 amendmentSection 214(m)(1) of the Immigration and Nationality
			 Act (8 U.S.C. 1184(m)(1)) is amended, in the matter preceding subparagraph (A),
			 by striking (i) or (iii) and inserting (i), (ii), or
			 (iv).
			(d)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2014, and shall apply to nonimmigrants who possess or are granted
			 status under section 101(a)(15)(F) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(15)(F)) on or after such date.
			
